Dooley, J.,
¶ 40. concurring in part and dissenting in part. In these two cases, State v. Deyo, 2006 VT 120, 181 Vt. 89, 915 A.2d 249, and State v. Hazelton, 2006 VT 121, 181 Vt. 118, 915 A.2d 224, the majority has adopted a convoluted construction of the sexual assault statutes to avoid the obvious conclusion that they say what they mean and mean what they say. To reach this construction, we must also hold that the Legislature adopted the same crime twice, although it used entirely different language in doing so. The construction is inconsistent with basic canons of statutory construction as well as a presumption that the Legislature did not enact duplicative statutes. Thus, I dissent from Part III of the majority opinion in Hazelton, and, although I concur in the result, I disagree with the analysis in Part II of the majority opinion in Deyo.
¶ 41. The consideration of these cases and issuance of these opinions at the same time offers a unique opportunity to reach a consistent and coherent construction of the statutes as related to sexual assault on a minor. Unfortunately, the majority fails to reach the correct construction because it concludes, without any support in the statutory language or evidence of legislative intent, that the Legislature intended to adopt the common law doctrine that a minor cannot consent to a sexual act. Under the language of the statutes, that conclusion is wrong.
¶ 42. In approaching this dissent, I am reminded of the well-worn maxim that when a decision uses the word “clearly,” it is a certain signal that the opposite is true. Here, the majority states in Deyo that the “statutes in question unambiguously” apply to this case. *1392006 VT 120, ¶ 15. The one thing that is dear about the issue before us is that the statutes do not unambiguously state the rule that the majority reaches. The wording chosen is a strong signal of this point.
¶ 43. The majority’s point expressed over and over again in various statements is that because the common law stated that a minor,9 or a person under ten years of age, cannot consent to a sexual act, therefore a statute using the term “consent” or any of its derivatives must adopt the common law rule. If the majority actually adopted the common law rule, that position would be consistent with the statutory construction rule, cited and centrally relied upon by the majority, that the “common law is changed by statute only if the statute overturns the common law in clear and unambiguous language.” Langle v. Kurkul, 146 Vt. 513, 516, 510 A.2d 1301, 1303 (1986). But the rule the majority adopts is actually the following based on the current version of the relevant statute: A person under sixteen years of age cannot consent to a sexual act with another person unless: (1) the person is fifteen years of age and the other person is under nineteen years of age, or (2) the persons are married. This rule is so different from the common law rule that its relationship to the common law rule is barely recognizable. The enormous difference is a demonstration that the Legislature has covered “the entire subject matter” statutorily and the common law is no longer determinative. Id.
¶ 44. With that overview in mind, I will return to the beginning. There are three primary statutes involved in these cases; at the time of the offense they existed in the following versions. The first is 13 V.S.A. § 3252(a), the basic sexual assault statute. It provides:
(a) A person who engages in a sexual act with another person and
(1) Compels the other person to participate in a sexual act:
*140(A) Without the consent of the other person; or
(B) By threatening or coercing the other person; or
(C) By placing the other person in fear that any person vull suffer imminent bodily injury.
Id. The second is the statutory rape statute, also contained in § 3252(a). It provides:
(3) The other person is under the age of 16, except where the persons are married to each other and the sexual act is consensual^]
Id. The third is the aggravated sexual assault statute, 13 V.S.A. § 3253(a). It provides in relevant part:
(a) A person commits the crime of aggravated sexual assault if the person commits sexual assault under any one of the following circumstances:
(9) The victim is subjected by the actor to repeated non-consensual sexual acts as part of the same occurrence or the victim is subjected to repeated nonconsensual sexual acts as part of the actor’s common scheme and plan.
Id. The maximum penalty for aggravated sexual assault is life imprisonment. Id. § 3253(b).
¶ 45. The statutes are closely related, and must be construed in pari materia, a point on which the majority seems to agree. In developing a complete and consistent construction when applied to minor victims, it is appropriate to start -with the aggravated sexual assault statute, the subject of Deyo. The majority construes § 3253(a)(9) to adopt the common law rule that a minor cannot consent to sexual contact.10 Thus, if the defendant performs repeated sexual acts with a minor in the same occurrence or part of a common scheme or plan, defendant has committed aggravated sexual assault. Under our decision in State v. Fuller, 168 Vt. 396, 402, 721 A.2d 475, 480 (1998), “repeated” means twice.
¶ 46, The majority responds to some reasons why its construction might be erroneous — I consider these below — but ignores the most obvious one. Aggravated sexual assault is a life imprisonment crime, *141essentially the maximum penalty under our law. This penalty applies to the most heinous of crimes, like murder. To hold that it applies to consensual sexual activity of a male of nineteen years or older and a female under fifteen years is wholly disproportionate to other offenses for which the penalty is reserved. I don’t think it is an answer to the extreme nature of the punishment that sexual conduct must occur twice or that conduct that is consensual in fact is deemed nonconsensual by the law. While I recognize that the Legislature, and not this Court, determines the range of permissible punishment for an offense, the obvious mismatch between the punishment and the offense should give us pause in determining the scope of the crime.
¶ 47. On this point, the recent amendment to the sexual assault statutes is relevant. While narrowing the crime of statutory rape, the Legislature lowered its maximum penalty to twenty years in prison from thirty-five years. 13 V.S.A. § 3252(f)(2). At the same time it established a mandatory minimum sentence for aggravated sexual assault, the offense involved in Deyo. That mandatory minimum sentence is normally ten years in jail, but in special circumstances it can be reduced to five years in jail. Id. § 3253(c)(1), (2). A person subject to the mandatory minimum cannot have the sentence reduced “for probation, parole, furlough, or any other type of early release” until the minimum is served. Id. § 3253(c)(1). Thus, while reducing the penalty for one incident of statutory rape, the Legislature has made even harsher the sentence for repeated nonconsensual sexual acts.
¶ 48. The second major objection to the majority’s conclusion is it creates unnecessary inconsistencies in statutes that must be read in pari materia. The word “consent,” or its derivatives, is used three times in the statutes that define the crime of sexual assault and aggravated sexual assault, the statutes we are considering. It is also defined in § 3251(3) and § 3254. In general, the usage in these statutes is wholly inconsistent with the definition the majority has adopted.
¶ 49. The first inconsistency is with the definition of “consent” in 13 V.S.A. § 3251(3): “words or actions by a person indicating a voluntary agreement to engage in a sexual act.” Nowhere does the definition convey that voluntary agreement by a minor is not consent, the holding of the majority. Indeed, the plain meaning of the words is to the contrary. The majority has no explanation for this inconsistency *142other than that the common law, not the statute, defines consent. Where the Legislature has taken on itself the responsibility of defining consent, that explanation is wrong.
¶ 50. The second, and most important, inconsistency is that the one usage from which the meaning of consent can be determined on the exact question before us is contrary to the majority’s holding. Thus, the statutory rape provision, § 3252(a)(3), provides that a person commits sexual assault if the “other person is under the age of 16, except where the persons are married to each other and the sexual act is consensual.” (Emphasis supplied.) Obviously, the use of the term “consensual” does not depend upon the age of the victim; if it did, the statute would be nonsensical. It means exactly as the definition in § 3251(3) provides.11
¶ 51. The current statute carries forward the usage from the former rape statutes, 13 V.S.A. §§ 3201 & 3202, now repealed. The statutory rape provision, § 3201, criminalized sexual acts by a person over sixteen years of age with a female under the age of sixteen “with or without her consent.”12 The companion provision applicable to a defendant under the age of sixteen years, § 3202, made it a misdemeanor to “carnally know” a female under sixteen years of age “with her consent,” and a felony if “by force and against her will.” At least as to a minor defendant under sixteen years of age, the consent of the minor victim determined whether a crime had been committed. The use of the term “consent” makes clear that it means consent in fact without regard to her age.
¶ 52. Again, the recent amendment to the statute undercuts the majority’s position. The Legislature narrowed the offense of statutory rape so that consensual sexual activity between a child at least fifteen years of age and another person of eighteen years of age or *143less is not statutory rape. 13 V.S.A. § 3252(c)(2) (2006). In doing so, the Legislature again used the term “consensual” in a context that makes clear it means consent in fact. Thus, under the amendment a fifteen year old is capable of consenting to sexual activity with an eighteen year old, but in the absence of such consent, the sexual activity is statutory rape. Again, the Legislature used the exact term the majority is construing in a way inconsistent with the majority’s construction and in a statute that must be read in pari materia with the statute the majority is construing.13
¶ 53. Despite the statutory language, virtually all of the majority’s rationale is based on cases that apply and explain the statutory rape provision, at least as it existed at some time in the past. The primary precedent is State v. Thompson, 150 Vt. 640, 644, 556 A.2d 95, 98 (1989), stating that “consent by a minor is not legally possible.” The language is a description of why consent is not generally a defense to statutory rape. It is not a quote from or construction of the statutory rape statute, or any other statute. No Vermont statute has ever stated that consent by a minor to a sexual act is legally impossible. Indeed, the statutory rape statutes have consistently made clear that consent of the minor victim is possible under specific circumstances and can be a full defense, making the statement in Thompson wrong if read as a description of those statutes. The majority has confused the rationale for a statute with its terms and acted as if the court-derived rationale is statutory language. Thompson and the other similar cases are not “decisions interpreting the very words we are called on to construe in this case,” as the majority claims. Deyo, 2006 VT 120, ¶ 23 n.5. They do not provide support for the majority’s construction of consent as it is used in § 3253(a)(9). This conclusion is made particularly clear by the recent amendment that makes the efficacy of consent dependent both on the age of the victim and the age of the perpetrator.
¶ 54. We are not the first court to face the need to make our rhetoric on statutory rape consistent with the statutory language. This question is discussed in detail in People v. Hillhouse, 1 Cal. Rptr. 3d 261 (Ct. App. 2003), where defendant argued that the statutory crime *144covering victims incapable of giving consent to sexual acts because of a disability did not apply to a minor victim because the victim was otherwise “incapable of giving legal consent to sexual acts.” Id. at 263. In rejecting defendant’s argument, the court discussed the dicta in court decisions that minors cannot consent to sexual acts:
In any event, even if we were inclined to do so, we perceive no need to restrictively interpret the language of these provisions, because in our view their plain language creates no impermissible overlap or conflict with the statutory provisions governing sexual contact with minors. Both the trial court and [defendant] have focused on the concept of “legal consent,” reasoning that a minor’s inability to give legal consent to sexual conduct due to age means that the Legislature could not have meant to include them among those who are unable to give legal consent due to mental disability. However, although common parlance (even that indulged in by courts) tends to suggest that minors cannot consent to sexual contact, none of the statutory provisions which specifically govern that contact says any such thing. To the contrary, the concept of consent, whether legal or actual, is actually irrelevant to the determination of whether those statues have been violated.
The statutes ... make no reference to a minor’s ability or inability to consent to sexual contact. They merely implement a public policy making the described acts criminal without regard to such consent.
Id. at 267-68; see also Donaldson v. Dep’t of Real Estate, 36 Cal. Rptr. 3d 577, 588 (Ct. App. 2005) (the phrase “age of legal consent” has “passed into lay usage and been incorporated into folk law”). Hillhouse exactly describes the situation before us in this case.14
¶ 55. The third inconsistency is with the provisions of § 3254, a statute that provides guidance to determine whether there has been *145consent, but again fails to mention that a minor cannot consent to a sexual act as the majority holds. The majority’s response to defendant’s reliance on this section is that “§ 3254 is not an exhaustive list of situations in which lack of consent may be found.” Deyo, 2006 VT 120, ¶ 24. I agree that § 3254 is not exhaustive and is not intended to comprehensively address the meaning of lack of consent. Id. The latter function is assumed by the definition of consent in § 3251(3), which as discussed above is wholly inconsistent with the majority’s holding. The section is, however, instructive.
¶ 56. In part, the section deals with the exact issue before us — the capacity of the victim to consent. Thus, § 3254(2)(A) provides that the defendant acted without consent where the defendant “[k]nows that the other person is mentally incapable of understanding the nature of the sexual act or lewd and lascivious conduct.” There is no reason from the language why the lack of mental capacity cannot be caused by young age. Thus, if the majority’s conclusion is correct, it is a glaring omission for the statute not to state that the perpetrator’s knowledge is irrelevant if the lack of capacity is based upon young age and consent is impossible.15 See Hillhouse, 1 Cal. Rptr. 3d at 266-67 (emphasizing that the similar California statute concerning mental incapacity nowhere indicates that the victim must be an adult). Obviously, the statute relates to consent, in fact, and not consent in law as would be required by the majority’s holding.
*146¶ 57. The third major objection to the majority’s construction of “consent” is to the consequences of this construction as reached in Hazelton. The holding of Hazelton is that with respect to a victim under sixteen years of age, § 3252(a)(1)(A) and § 3252(a)(3), two of the statutes quoted above, set forth the same crime so that a defendant cannot be convicted under both. This is true primarily because the element of consent required for a conviction under § 3252(a)(1)(A) is met as a matter of law by the victim’s age. Thus, the conclusion of Deyo that consent of a minor is legally impossible is now extended to hold that the Legislature improperly enacted two separate identical crimes and conviction of only one is valid. What Hazelton really demonstrates is that the holding of Deyo is wrong, and the crimes are separate.
¶ 58. I believe that we have rejected the majority’s analysis in the early case of State v. Wheat, 63 Vt. 673, 22 A. 720 (1890). In Wheat, the prosecution charged defendant with assault with intent to commit rape by assaulting the victim to carnally know and ravish her against her will. At trial, the prosecution met its proof burden by showing that the victim was under fourteen years of age, then the cut-off age for statutory rape. This Court reversed, holding that the prosecution had to prove that defendant acted without the consent of the victim, irrespective of the victim’s age. We held:
The offence of having carnal knowledge of a female person against her will, is distinct from that of having carnal knowledge of one under the age of fourteen with her consent, although both offenses are rape. In the first offence, the question of age is not involved. In the second offence, it is the age of the victim which eliminates the element of consent.
Id. at 675, 22 A at 720 (emphasis added). Under the majority’s analysis in Hazelton, the question of age is centrally “involved” to the point that it is determinative.
¶ 59. The majority’s reading of Wheat is that the result only occurred because the State charged defendant with rape, not statutory rape, and it was unfair for the prosecution to obtain a conviction without proving lack of consent. That reading is possible only if there is such an offense as nonconsensual rape of a young child, an offense the majority finds is impossible. Thus, under the majority’s view of Wheat, the prosecution was required to prove the elements of a noncrime.
*147¶ 60. More important, the situation in Wheat as described by the majority is exactly the situation present in Hazelton. Over and over again — in opening argument, in closing argument, and in response to defendant’s motion to dismiss one of the offenses — the prosecution stated that it had charged defendant with nonconsensual rape, as well as statutory rape, and assumed the burden to prove lack of consent in fact. If the prosecution could assume that burden in Wheat, it could do so here, and the nonconsensual rape charge contained an element — lack of consent in fact — not present in the statutory rape charge. Whether generally or in the context of the actual Hazelton charges, Wheat controls the disposition of Hazelton.
¶ 61. We should reach the same result if we look at the duplicative offense question the majority has decided. As the majority correctly points out, according to the analysis in Blockburger v. United States, 284 U.S. 299 (1932), two offenses are considered the same offense for double jeopardy purposes unless each statutory provision “requires [additional] proof of a fact which the other does not.” State v. Grega, 168 Vt. 363, 382, 721 A.2d 445, 458 (1998) (citing Blockburger)', see Hazelton, 2006 VT 121, ¶ 24. For our purposes, the most important aspect of the Blockburger analysis is that where one offense requires proof of a fact that the other does not, “the Legislature is presumed to have authorized cumulative punishment under the two statutory subsections because each subsection is presumed to define a distinct crime.” State v. Ritter, 167 Vt. 632, 633, 714 A.2d 624, 625 (1998) (mem.) (emphasis added). It is this presumption of constitutionality that guides our double jeopardy analysis.
¶ 62. The majority claims that although “the differences between the two crimes may be apparent, they are not real.” Hazelton, 2006 VT 121, ¶ 26. In reaching this holding, the majority says that the “Legislature is free to punish the same conduct under two statutes, but its intent to do so must be clear.” Id. ¶ 39. It is the corollary of this rule that is the most significant here, that each statute “is presumed to define a distinct crime.” Ritter, 167 Vt. at 633, 714 A.2d at 625. If we apply that presumption, we must hold that the noncon-sensual rape section, 13 V.S.A. § 3252(a)(1)(A), and the statutory rape provision, id. § 3252(a)(3), do define separate crimes.
¶ 63. The real problem with the majority’s analysis is that the corollary, as stated in Ritter, is ignored. Despite the fact that Hazelton and Deyo are issued on the same day, the statutory construction problem is not analyzed with an understanding that the *148consequence of the statutory construction chosen in Deyo is that the Court must hold that the Legislature has adopted the same crime twice, although in entirely different wording. As Ritter says, the presumption is to the contrary, but that presumption never enters the analysis to suggest a different statutory interpretation — the interpretation in this dissent. As I said at the beginning, the advantage of considering both cases together is that this Court can see the full consequence of each ruling. The full consequence is ignored by the majority’s analysis, and the Blockburger presumption as explained in Ritter is also ignored.
¶ 64. The obvious plain meaning of the statutory scheme is that the two subsections define separate crimes because consent in § 3252(a)(1)(A) means consent in fact as defined in § 3251(3). Thus, if an adult defendant commits a consented-to sexual act with another person of age fifteen or less, the defendant is guilty of statutory rape in violation of § 3252(a)(3). If the other person does not consent to the sexual act, and is compelled to participate, defendant is also guilty of sexual assault under § 3252(a)(1)(A). For purposes of this crime, consent is determined by the definition in § 3251(3) and not the age of the other person. In this case, the Blockburger presumption is consistent with the plain meaning of the language. Even if it were not, any ambiguity in the meaning of the statutes should be resolved under the Blockburger presumption.
¶ 65. This construction is consistent with the likely intent of the Legislature. Rather than intending to criminalize the exact same conduct twice, the Legislature drew a distinction between a circumstance where a minor consents to sexual activity without coercion and a situation where a minor is coerced into having sex. The latter is a separate and additional crime because of the presence of the coercion. This interpretation is supported by the presence of the word “compels” in § 3252(a)(1). The majority has read that word out of the statute, holding that each of the alternative elements in § 3252(a)(1)(A), (B) and (C) are alternative methods of compulsion. That may be a fair construction of (B) and (C) because each of these elements involve an element of compulsion. It is not a fair construction of (A), however, if the language means only that the victim is under sixteen years of age, because the majority has read compulsion out of the element. As the majority emphasizes, this is a strict liability crime provable only by “a calendar and the person’s birth certificate.” State v. Barlow, 160 Vt. 527, 530, 630 A.2d 1299, 1301 (1993); see Deyo, 2006 VT 120, ¶ 19. Thus, the Legislature’s intent to *149criminalize only compelled behavior is violated by the majority’s construction of § 8252(a)(1)(A).
¶ 66. Finally, I believe the weight of the decisions from other states is consistent with this dissent and not the majority analysis. I say this recognizing that using persuasive authority on statutory construction questions must be done carefully because of differences in statutory language and schemes. In addition to Hillhouse, decisions that are inconsistent with the majority opinion, particularly in Hazelton, include People v. Tobias, 21 P.3d 758, 758 (Cal. 2001)16 (the antecedent for Hillhouse); Donaldson, 36 Cal. Rptr. 3d at 584-89; State v. Cahill, 845 P.2d 624, 627-28 (Kan. 1993); Commonwealth v. Duffy, 832 A.2d 1132, 1138-41 (Pa. Super. Ct. 2003); and May v. State, 919 S.W.2d 422,423-24 (Tex. Crim. App. 1996).
¶ 67. The most persuasive opinion, in a case on point with Hazelton, actually reaches the same result as the majority, but demonstrates what elements are necessary for the result. In State v. Stamper, 106 P.3d 172 (Or. Ct. App. 2005), the court found that the elements of sexual abuse on a victim who did not consent were met by the age of the victim. Id. at 173. In reaching this conclusion, it recognized that requiring actual consent was “consistent with the ordinary meaning of the relevant terms” of the statute and “consistent with other statutes that suggest that the legislature understands that there is a difference between an actual lack of consent and legal incapacity to consent for any of several different reasons, one of which is the age of the victim.” Id. at 177. Nevertheless, the court reached the opposite conclusion for two major reasons. First, Oregon has a statute that provides “[a] person is considered incapable of consenting to a sexual act if the person is ... [ujnder 18 years of age.” Id. at 175, 179-80 (quoting Ore. Rev. Stat. § 163.315(1)(a) and stating that to avoid the statute the court would have to “declare that [it] *150simply does not mean what it says and cannot be given the effect that it plainly describes”). Second, the majority relied upon specific Oregon legislative history demonstrating that its interpretation was the correct one. Id. at 178-79.
¶ 68. The elements determining legislative intent in Stamper are exactly what the majority does not have here. Stripped of these elements, the plain language of the statutes and every aid to statutory construction is against the construction in Deyo and double jeopardy holding in Hazelton.
¶ 69. Finally, I return to the central rationale of the majority — that its result is compelled by the common law. I agree that central to a resolution of this case is an understanding of how the current sexual assault statutes relate to the common law from which they are derived. I don’t agree, however, that implicitly they have imported the common law rule on which the majority relies.
¶ 70. We are in this case engaged in the construction of statutes, and our paramount aim must be to determine the intent of the Legislature. All of the statutory construction rules that the majority cites are aids to determining legislative intent and must be viewed in this light. The ultimate question is whether the Legislature intended to say that consent was impossible for the victim in Deyo and that § 3252(a)(1)(A) and § 3252(a)(3) create the same crime when the victim is a minor.
¶ 71. Like all statutory construction aids, the rules on using the common law reflect a balance between recognizing the common law where the Legislature intended to continue it and recognizing that the Legislature has the duty to define a different course from the common law where it thinks it appropriate. Thus, the rules cited by the majority create presumptions that can be overcome by evidence of what the Legislature actually did and are tempered by rules that counsel against excessive importation of the common law where there is no indication that the Legislature intended it. Thus, we cannot “extend common-law principles to extinguish express statutory language.” Hitchcock Clinic, Inc. v. Mackie, 160 Vt. 610, 611, 648 A.2d 817, 819 (1993) (mem.). We can use the common law to interpret undefined words in a statute, State v. Oliver, 151 Vt. 626, 627, 563 A.2d 1002, 1003 (1989), but not where the Legislature defines the words it uses at variance with the common law. Most important for this case, a statute changes the common law if it “attempts to cover the entire subject matter.” Langle, 146 Vt. at 516, 510 A.2d at 1303.
*151¶ 72. If ever there were a situation where the Legislature has sought to cover the entire subject matter of an issue, it is here. At least since the comprehensive reform of the sexual assault statutes in 1977, see 1977, No. 51, the Legislature has intended to cover the entire subject of criminal sexual assault, including statutory rape. By a definition of consent in § 8252(3) and an explanation of how lack of consent can be proved in § 3254, the Legislature has demonstrated that it specifically intended to comprehensively define consent and its relevance in criminal sexual assault cases. Nothing in these statutes provides any evidence that its precise statutory definitions of consent would be supplemented by a common law rule.
¶ 73. This is not a situation where the Legislature has abandoned the common law, and we must insist that it directly state so. Instead, the Legislature embodied the principles of the common law into a comprehensive definition of criminal liability for sexual assault. As I emphasized in the fourth paragraph of this dissent, the majority does not propose to enforce a common law rule; instead it is enforcing a rule it finds in legislative wording. Thus, it is using the common law as a justification for imposing a different statutory construction than that derived from the plain meaning of the statutory sections, the specific definitions the Legislature enacted, and the ordinary rules of statutory construction.
¶ 74. Finally on this point, even if the aids to statutory construction suggested that direction, I would not hold, as the majority has in Hazelton, that the Legislature intentionally voted to criminalize the same conduct twice. This consequence of the majority’s statutory construction is strong evidence that the statutory construction is inconsistent with legislative intent.
¶ 75. For these reasons, I disagree with the statutory construction imposed by the majority. Thus, I vote as follows in the two cases before us. In Deyo, the trial court charged that the sexual acts were nonconsensual as a matter of law if the victim was under sixteen years of age. Contrary to the majority holding, I conclude that this instruction was error. Defendant failed, however, to object to the charge, and we can reverse only for plain error. See State v. Percy, 158 Vt. 410, 418, 612 A.2d 1119, 1125 (1992). I agree that there is no plain error here because the sexual acts could not be considered consensual between father and daughter essentially for the reasons stated by the majority in Deyo. See Deyo, 2006 VT 120, ¶ 20. The Legislature appears to have adopted this view by defining as a sexual *152assault a parent’s sexual act with his or her child if the child is under eighteen years of age. 13 V.S.A. § 3252(a)(4).17 “Plain error exists only in exceptional circumstances Where a failure to recognize error would result in a miscarriage of justice, or where there is glaring error so grave and serious that it strikes at the very heart of the defendant’s constitutional rights.” State v. Oscarson, 2004 VT 4, ¶ 27, 176 Vt. 176, 845 A.2d 337 (internal quotation marks and citation omitted). The error here does not rise to that level. Thus, I concur in the result in Deyo, but not in the reasoning the Court uses to reach that result. I note, in fact, that the majority’s construction of 13 V.S.A. § 3253(a)(9) is totally unnecessary given its holding that the child could not consent to sexual acts with her father.
¶ 76. In Hazelton, the majority holds that defendant cannot be convicted of both sexual assault under § 3252(a)(1)(A) and statutory rape under § 3252(a)(3). I disagree. If the sexual act was nonconsen-sual in fact, the age of the victim is irrelevant under § 3252(a)(1)(A). If the victim is under sixteen years of age, defendant can also be convicted of statutory rape, a separate offense. I dissent from the majority’s holding to the contrary.
¶ 77.1 also note that even if I agreed with the majority in Hazelton on the meaning of the word “consent” in § 3252(a)(1)(A), I would still dissent from the holding. Although defendant did not acknowledge this in his briefing, the trial court agreed with his position that the offenses in § 3252(a)(1)(A) and § 3252(a)(3) are duplicative for the reasons stated in the majority opinion. The difference, if any, was in the remedy. After ruling in defendant’s favor, the trial court held that the duplicative nature of the charges only affected the total sentence that could be imposed, such that the court could only impose two identical concurrent sentences. This is an arguable position in light of our language in State v. Grega, 168 Vt. at 388-89, 721 A.2d at 462-63, because this case does not involve lesser included offenses. After winning on the substance of his argument, defendant failed to object to the remedy the court adopted. Thus, defendant waived this issue.
¶ 78. We do not have to give guidance on this issue in light of the remand. The State has not appealed the ruling favorable to defendant, and it has become the law of the case, right or wrong.
¶ 79. Second, as I note above, even if Wheat holds what the majority says it does, the prosecution in this case affirmatively took on the *153responsibility to prove lack of consent in fact. Because the prosecution took on that responsibility, the offense it chose to prove under § 3252(a)(1)(A) is clearly different from the offense in § 3252(a)(3) and there are not duplicative convictions for the same conduct — in fact, one conviction is based on the victim’s age and the second conviction is based on the lack of actual consent to the sexual act.
¶ 80. The third reason is the most important. The majority’s construction of § 3252(a)(1)(A) not only misreads the element of “consent” in the case of a young victim, it totally eliminates the word “compels,” which is an element of the offense. The logic of the majority opinion is that the word “compels” adds nothing to “without ... consent,” so it is superfluous. Thus it holds that despite the fact that the statute applies only to a defendant who “compels” the victim to engage in a sexual act without consent, “no actual... compulsion is necessary to commit the offense.” Hazelton, 2006 VT 121, ¶ 26. This holding defies every rule of statutory construction. It totally ignores the plain meaning of the statutory language, either in isolation or in context. See State v. Eldredge, 2006 VT 80, ¶ 7, 180 Vt. 278, 910 A.2d 816 (stating that if plain meaning of language is clear, we must enforce it). We reject a construction that renders part of the statutory language superfluous, exactly the result of the majority’s construction. In re Margaret Susan P., 169 Vt. 252, 263, 733 A.2d 38, 47 (1999).
¶ 81. In support of its construction, the majority argues that the statute simply defines three different ways that the sexual act can be compelled, State v. Nash, 144 Vt. 427, 433, 479 A.2d 757, 760 (1984), and therefore compulsion is not an element of the offense. That argument makes sense only if the methods are examples of compulsion, and, as noted above, that is a strong argument why the majority’s construction of “without consent” is wrong. If I have to accept that construction, however, it has a corollary: the fact that the age of the victim cannot remotely be seen as an example of compulsion undercuts the majority’s holding that compulsion is not a separate element of the offense. I would hold that each offense has a separate element and conviction of both is permissible.

 The rule the majority constantly cites in Deyo — that a minor can’t “consent to sexual relations with an adult” — has never been the common law. Putting aside whether the ability of a minor to “consent” is a statement of the common law or a rationale for the crime of statutory rape, a subject covered in detail infra in this dissent, the age element of statutory rape has never been set by the common law as that under the age of majority, and the age of the perpetrator did not matter under the common law. This misstatement of the common law is an example of how the majority keeps falling into “folk law” as its justification. See infra, ¶ 54.


 Again, I think it important to emphasize that this has never been the common law.


 The majority attempts to explain the marital exception by noting that third parties must give consent to marry. Deyo, 2006 VT 120, ¶ 21 n.2. The explanation is beside the point. I rely on the marital exception only because it shows that when the Legislature uses the term “consent” and its derivatives, it means consent in fact without importing a common law rule on the ability of persons under a certain age to consent.


 The majority in Hazelton points out that this language was in the statute derived from England as part of the common law so it must, by definition, be consistent with the common law principle. I cite it only because it shows that when the Legislature uses the term “consent” and its derivatives, it means consent in fact and that is the usage we must apply to the statutes before us. The fact that the language came from the English statute is irrelevant.


 Again, the majority’s attempt to explain the marital exception, Deyo, 2006 VT 120, ¶ 21 n.2, doesn’t explain it. Nevertheless, I stand by my point that the explanation is irrelevant.


 The majority argues that Hillhouse is inapposite because the California statutory scheme is different. Deyo, 2006 VT 120, ¶ 21. All statutory schemes are different, but the difference between Vermont and California does not undercut the comparison. The point of Hillhouse is that general statements about a minor’s capacity to consent to a sexual act are only marginally helpful in interpreting a statute that does not refer at all to a minor’s capacity to consent. That point is precisely the critical one here. On that point, the legislative direction in California is no clearer than that in Vermont with its explicit definition of “consent.”


 The Deyo and Hazelton opinions are inconsistent in their criticism of this point. In Deyo the criticism is that § 3254(2) “simply” describes some instances where the “actor is deemed to have acted without consent.” Deyo, 2006 VT 120, ¶ 24. In Hazelton, the criticism is that this dissent has recreated a mistake defense although we have clearly held that no such defense is available in State v. Searles, 159 Vt. 525, 527, 621 A.2d 1281, 1282-83 (1993). See Hazelton, 2006 VT 121, ¶ 30. Deyo is right that § 3254(2) describes instances where the defendant has acted without consent; nothing in this dissent or the statute suggests that it creates or amplifies defenses as charged in Hazelton. The charge that the dissent’s construction of the statute appears “to extend the defense of consent to repeated sexual acts between an incestuous parent and an underage child,” Hazelton, 2006 VT 121, ¶ 30, sounds more like a charge in a political campaign than anything that could be remotely derived from the language of the dissent. My point is that in describing an instance where lack of consent is deemed to be present as a matter of law, the instance before us in these eases, the Legislature has used language that means that consent must be viewed as consent in fact. Hazelton offers no other interpretation of the statutory language; indeed, no interpretation at all.


 The majority in Deyo analyzes Tobias at length to show that it is inapposite because it is based on a clear change of legislative direction adopted in 1970 in California. 2006 VT 120, ¶ 22. In fact, Vermont went through a comparable change of direction in 1977 when it repealed its rape statutes and adopted the current sexual assault statutes. 1977, No. 51. Vermont also went through a recent substantial modification of its statutory scheme when it decoupled its sentencing provisions for statutory rape from those for sexual assault generally. Again, I emphasize that use of eases construing statutes from other jurisdictions must be done carefully, but add that the similarities between the Vermont and California schemes outweigh the differences.


 Under the recent amendment, this provision is now § 3252(d).